COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Annunziata and
          Senior Judge Overton
Argued at Chesapeake, Virginia


RICHARD BROWN, S/K/A
 RICHARD LEE BROWN
                                           MEMORANDUM OPINION * BY
v.   Record No. 2101-01-1CHIEF    JUDGE    JOHANNA L. FITZPATRICK
                                                JULY 30, 2002
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                      Edward L. Hubbard, Judge

           Myrna G. Splan for appellant.

           Steven A. Witmer, Assistant Attorney General
           (Jerry W. Kilgore, Attorney General, on
           brief), for appellee.


     Richard Lee Brown (appellant) was convicted of two counts

of robbery, in violation of Code § 18.2-58; three counts of

abduction with the intent to extort money, in violation of

Code § 18.2-48; and five counts of use of a firearm during a

felony, in violation of Code § 18.2-53.1. 1   Appellant challenges

only his convictions for the robbery of Derrick Sales and




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Code § 18.2-53.1 provides in pertinent part: "It shall be
unlawful for any person to use or attempt to use any pistol,
shotgun, rifle, or other firearm or display such weapon in a
threatening manner while committing or attempting to
commit . . . robbery, . . . or abduction."
abduction of Reginald O'Neal and the ancillary firearm charges.

He contends the evidence was insufficient to prove the offenses.

For the following reasons, we affirm appellant's convictions.

                           I.    BACKGROUND

       Under familiar principles of appellate review, we examine the

evidence in the light most favorable to the Commonwealth, the

prevailing party below, granting to it all reasonable inferences

fairly deducible therefrom.     See Juares v. Commonwealth, 26 Va.

App. 154, 156, 493 S.E.2d 677, 678 (1997).

       So viewed, the evidence established that on January 6,

2001, appellant and codefendants, Raymond Antwan Lucas (Lucas)

and Jameel Usamah McLaughlin (McLaughlin), went to the home of

Andrew Lopez (Lopez) to commit a robbery.     Lopez's sister had

returned from, college and several family and friends were at

his house.    Lopez and Derrick Sales (Sales) returned from the

store and entered the garage portion of the home, where Reginald

O'Neal (O'Neal) and several others were located.      Lopez

responded to a knock on the door to the exterior of the house,

and appellant, Lucas and McLaughlin confronted him.      Appellant

held a handgun, and one of the other codefendants had a shotgun.

One of the robbers ordered Sales to lock the door to the

interior of the house, and Sales and Lopez were ordered to the

ground.    The other victims were already sitting around the room.

The robbers said "we want whatever you all got . . . give it

up."    Lopez gave up his money and saw Sales put his money with

                                 - 2 -
Lopez's money.   The robbers picked up the money and left the

garage when someone from inside the house knocked on the door.

     Detective M.D. Poole testified that he questioned appellant

about the robbery and that appellant admitted that:

          [W]hen he went in he was very, very drunk.
          He went in armed knowing it was wrong,
          knowing he shouldn't have gone in there with
          a gun, or shouldn't have gone at all,
          basically, that he was being one of the
          group, that he did order people on the
          ground, other people ordered people on the
          ground. He denied taking any money, but he
          did admit there was money taken . . . .

Lopez's sister, Vivian Lopez, and her friend, Hannah Gill, also

testified at trial.    Their testimony mirrored that of Lopez.

Neither Sales nor O'Neal testified at trial.

     In its finding, the trial court stated:

          [W]hat the Commonwealth has to do is exclude
          every reasonable hypothesis of innocence, as
          they do in all cases, and it may very well
          be difficult to do in a case where you don't
          have a confession, but you've got to
          remember the Commonwealth introduced the
          confession, they become part of the
          Commonwealth's case, they tie it up and
          exclude every reasonable hypothesis of
          innocence because the rest of the evidence
          is there from the other witnesses.

The trial court then found appellant guilty.

                 II.   SUFFICIENCY OF THE EVIDENCE

     In reviewing the sufficiency of the evidence, "the judgment

of the trial court sitting without a jury is entitled to the

same weight as a jury verdict."    Saunders v. Commonwealth, 242




                                - 3 -
Va. 107, 113, 406 S.E.2d 39, 42, cert. denied, 502 U.S. 944

(1991).

     "[T]he trial court's judgment will not be set aside unless

plainly wrong or without evidence to support it."   Hunley v.

Commonwealth, 30 Va. App. 556, 559, 518 S.E.2d 347, 349 (1999).

"The credibility of a witness and the inferences to be drawn

from proven facts are matters solely for the fact finder's

determination."   Marable v. Commonwealth, 27 Va. App. 505,

509-10, 500 S.E.2d 233, 235 (1998) (internal citation omitted).

     "This Court does not substitute its judgment for that of

the trier of fact."   Hunley v. Commonwealth, 30 Va. App. 556,

559, 518 S.E.2d 347, 349 (1999) (citing Cable v. Commonwealth,

243 Va. 236, 239, 415 S.E.2d 218, 220 (1992)).

                      III.   ROBBERY OF SALES

     Appellant first contends that, because Sales did not

testify at trial, no evidence established that Sales was put in

"fear of serious bodily harm" during the robbery.   We disagree.

     Initially, we note that Code § 18.2-58 provides "[i]f any

person commit robbery by . . . otherwise putting a person in

fear of serious bodily harm, or by the threat or presenting of

firearms, or other deadly weapon or instrumentality whatsoever,

he shall be guilty of a felony . . . ."   (Emphasis added.)

     In Chappelle v. Commonwealth, 28 Va. App. 272, 504 S.E.2d
378 (1998), the defendant approached the victim, wearing a mask

and displaying a handgun, and asked for money.   The victim gave

                               - 4 -
the defendant the money and testified at trial that he felt no

fear when he did so.   Defendant appealed his conviction because

the Commonwealth failed to prove the victim was "in fear."

          The essential elements of common law robbery
          are (1) a felonious taking, (2) accompanied
          by an asportation of (3) personal property
          of value (4) from the person of another or
          in his presence, (5) against his will, (6)
          by violence or by putting him in fear, (7)
          animo furandi (with the intent to steal).

                 *     *    *    *      *   *   *

          While it is true [victim] testified he was
          not afraid, element six may be satisfied
          even though the victim is not put in fear.
          The word "or" appears between the words
          "violence" and "putting him in fear."
          Because element six is constructed using the
          disjunctive "or," it is satisfied when a
          defendant instills fear in the heart of the
          victim, when he perpetrates violence against
          the victim, or both. Proof of both
          conditions is not necessary so long as one
          is present. This interpretation of the
          offense of robbery is widely recognized as
          the law in our Commonwealth.

                 *     *    *    *      *   *   *

          If either violence or fear may precede
          robbery, there is little question
          defendant's actions served to complete the
          crime. . . . The violence inherent in the
          presentation of a firearm caused [victim] to
          surrender his property. This is the essence
          of robbery.

                 *     *    *    *      *   *   *

          We reaffirm the long-standing doctrine that
          proof the victim felt fear is not an
          indispensable element to the offense of
          robbery if violence is shown.

Id. at 274-75, 504 S.E.2d at 379-80.


                                - 5 -
     In the instant case, the evidence supports the trial

court's finding that appellant possessed a firearm and

brandished it during the robbery, that Sales gave the robbers

his money, and that the robbers took the money with them when

they left.   Appellant confessed to entering the home armed with

a gun and to knowing money was taken from the victims.   Lopez

saw Sales relinquish his money after being told to "give it up"

at gunpoint.    Code § 18.2-58 requires "fear of serious bodily

harm, . . . or presenting of firearms."    (Emphasis added.)

Clearly, Sales relinquished his money as a result of the demands

of the robbers and their presentation of the firearms.

     Additionally, appellant argues that the Commonwealth cannot

establish the requisite elements of the offense without the

direct testimony of the victim.    This argument is without merit.

"Where circumstantial evidence is sufficient to exclude every

reasonable hypothesis of innocence, it is sufficient to support

a conviction.   The hypotheses which must be thus excluded are

those which flow from the evidence itself, and not from the

imagination of defense counsel."    Cook v. Commonwealth, 226 Va.
427, 433, 309 S.E.2d 325, 329 (1983) (citing Turner v.

Commonwealth, 218 Va. 141, 148-49, 235 S.E.2d 357, 361 (1977)).

     Based on the totality of the Commonwealth's evidence, every

reasonable hypothesis of innocence was excluded.   Although Sales

did not testify, the trial court could properly infer from the

use of the firearm and surrounding facts established by the

                                - 6 -
other victims that Sales did not give his money to appellant

voluntarily.   Sufficient evidence proved appellant, while armed,

robbed Sales of his money.

                        IV.   ABDUCTION OF O'NEAL

     Appellant next contends that because O'Neal did not testify

at trial, no evidence proved that O'Neal was detained against

his will by force, intimidation or deception because "other

witnesses can't establish what was running through O'Neal's

mind."   We disagree.

     Code § 18.2-47 defines abduction as:      "[a]ny person, who,

by force, intimidation or deception, and without legal

justification or excuse, seizes, takes, transports, detains or

secretes the person of another, with the intent to deprive such

other person of his personal liberty . . . shall be deemed

guilty of 'abduction' . . . ."

     Code § 18.2-48 provides: "[a]bduction . . . with the intent

to extort money or pecuniary benefit, . . . shall be a Class 2

felony."

     "[T]he physical detention of a person, with the intent to

deprive him of his personal liberty, by force, intimidation, or

deception, without any asportation of the victim from one place

to another is sufficient [to prove abduction]."      Scott v.

Commonwealth, 228 Va. 519, 526, 323 S.E.2d 572, 576 (1984).

     The evidence proved that O'Neal was one of several victims

locked in the garage by the two armed men.      Lopez testified that

                                  - 7 -
the robbers told Sales to lock the door to the garage and that

he did so.      Three of the victims testified that they were afraid

to leave the garage because the men had weapons.      There is no

requirement that all elements of an offense be established by a

victim (see Part III) nor is any reasonable hypothesis of

innocence established by the evidence.      O'Neal and the other

victims were detained in the garage and told to lie or sit on

the ground against their will by the two men brandishing the

guns.       Thus, the trial court could properly conclude that

appellant detained O'Neal with the intent to extort money by

force in violation of Code § 18.2-48.

        For the foregoing reasons, we affirm appellant's

convictions of robbery and abduction. 2

                                                            Affirmed.




        2
       Because we affirm the convictions for robbery and
abduction, the two ancillary firearm charges are also affirmed.

                                   - 8 -